DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has a PCT/US17/25520 with a filing date of 03/31/2017.  
Status of Claims
Amendments to claims 1, 2 and 10 have been entered.
Claims 1-7 and 9-16 are currently pending.
Response to Remarks
Applicant’s remarks dated 09/12/2022 are similar to, if not the same as, the remarks dated 08/11/2022.  For a response to Applicant’s remarks, please refer to advisory dated 08/29/2022.  The Examiner further notes that the secondary reference Takahama teaches radar detection (not tracking) and camera tracking as show in Figure 3.  Takahama replaces the Strayton reference that was used in the Non-Final dated 11/17/2021 in which the Strayton reference at Para. 8 teaches tracking by multiple different sensors including radar.  
Applicant states that Mizutani at col. 7, ll. 10 – 34 teaches fusion in order to track objects.  See Remarks 02/17/2022 Page 8.  
In response, the Examiner searched the Mizutani reference for terms such as track, tracking, fuse, fusion, etc.  Mizutani never mentions tracking of any sort.  Mizutani teaches “The matching unit 70 calculates combined information (hereinafter referred to as “target object information It” or “information It”) made up from a combination of the camera information Ic calculated by the camera information processor 60, and the radar information Ir calculated by the radar information processor 62. Stated otherwise, the processor 64 performs so-called fusion processing. The information It is information concerning the target object 100tar, which is identified based on the detection object 100 (first object 100c) detected by the camera 40, and the detection object 100 (second object 100r) detected by the radar system 42.”  See col. 7, ll. 19 – 30.  It appears that the “fusion” mentioned by Mizutani at col. 7, ll. 19 – 30 has to do with target identification not tracking because again this passage of col. 7, ll. 19 – 30 is directed to an object that is identified based on camera 40 and radar 42 but said passage never mentions tracking nor any passage of Mizutani mentions tracking.  Id.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being obvious over Mizutani (US 2016/0107643) in view of Koike (US 2007/0046449) and Takahama (US 7,136,750).
Note:  A strike through a feature means that the currently applied art does not teach the strike through feature. 
As to claims 2 and 10, Mizutani teaches a vehicular monitoring system (Fig. 3A), comprising: 
a first sensor (Fig. 1 item 40) positioned on a vehicle, the first sensor configured to sense an object within a field of view for the first sensor and to provide first data indicative of a location of the object (Para. 55 Fig 3 Position of camera Poc of camera target.), 
wherein the object is external to the vehicle (Fig. 3); 
a radar sensor positioned on the vehicle (Fig. 1 item 42), the radar sensor configured sense the object within the field of view and to provide second data indicative of a location of the object (Para. 56 Fig. 3 Position of radar Poc of radar target.); and 
at least one processor (Fig. 1 item 44) ,
 the at least one processor configured to compare a location of one of the objects indicated by a sample of the first data to a location of the one of the objects indicated by a sample of the second data for determining whether to verify an accuracy of the first data from the first sensor (Para. 70 “In step S13, the ECU 44 matches the camera target object 100c with one that is nearest to the camera target object 100c among the radar target objects 100r that lie within the predetermined distance Lx.”) 
without tracking the one of the objects with any radar data from the radar sensor (Mizutani does not mention tracking.), 
wherein the at least one processor is configured to provide a warning (Paras. 6, 36 and 59 “warning”) 
Mizutani does not provide a warning based on the quality or lack thereof of its matching to determine whether the object detected by the radar and camera are the same object.  
In the same field of endeavor, Koike teaches “In step S114, the determination device 25 determines whether or not the object detected by the cameras and the object detected by the radar are identical in the aforementioned manner. If the determination result is "YES", the process proceeds to step S115, the flag value is fixed as "101", and the subroutine is terminated. If the determination result is "NO", the process proceeds to step S116, the flag value is fixed as "10", and the subroutine is terminated. Because the object detected by the radar is more reliable than the object detected by the cameras in this case.  The flag value "100" indicates that the object is detected in a state in which the position detection accuracy of the millimeter-wave radar in angular orientation is low and the flag value "101" indicates that the object is detected in a state in which the position detection accuracy of the cameras is low while a desired position detection accuracy of the radar in distance orientation is secured. In this condition, the detection accuracy of the cameras can be improved by changing the imaging condition such as various parameters in stereo matching in accordance with the detection result of the radar (Para. 77-78).” 
 In view of the teachings of Koike, it would have been obvious to a person having ordinary skill at the time of filing to include a flag as taught by Koike to the flow chart Fig. 2 between steps S3 and S4 of Mizutani in order to inform the driver of a possible discrepancy regarding the matching of sensor data as taught by both Mizutani and Koike in order to determine whether the object detected by both sensors is identical thus improving the confidence level of the sensors and thus reliance on said sensors and allowing for a determination to be made regarding the need to calibrate any sensor.  
Mizutani is silent regarding tracking and thus does not teach tracking by a camera.  
In the same field of endeavor, Takahama teaches radar detection and camera image tracking as shown in Fig. 3.  
In view of Takahama, it would have been obvious to modify the camera of Mizutani to employ camera image tracking as taught by Takahama in order to improve probability of detecting a true target and verifying the true target is the same target among multiple detections because tracking improved target detection, positioning and reduces false detections. 
As to claims 3 and 11, Mizutani in view of Koike and Takahama teaches the system/method of claims 2/11, wherein the first sensor is an optical sensor (Mizutani: Fig. 1 item 40).
As to claims 5 and 13, Mizutani in view of Koike and Takahama teaches the system/method of claim 2/10, wherein the vehicle is an automobile (Mizutani: Fig. 1 item 10 and Fig. 3 shows automobiles).
As to claims 6 and 14, Mizutani in view of Koike and Takahama teaches a system/method of claim 2/10s, further comprising a vehicle controller configured to control a speed or direction of the vehicle based on the first data (Mizutani: Fig. 1 item 36 Para. 35 “steering assistance”).
As to claims 7 and 15, Mizutani in view of Koike and Takahama teaches the system/method of claim 2/10, wherein the at least one processor is configured to determine whether the object is a collision threat for the vehicle based on the first data (Mizutani: Para. 51 TTC “Time to Collision” see also Para. 59 ECU 44 issues a predetermined warning … responsive to the TTC.”).
As to claims 9 and 16, Mizutani in view of Koike, and Takahama teaches the system of claim 2 and method claim of claim 10, further comprising a third sensor coupled to the vehicle, the third sensor configured to sense a second object within a field of view for the third sensor and to provide third data indicative of a location of the second object, wherein the second object is external to the vehicle, wherein the radar sensor is configured to sense the second object within the field of view for the third sensor, wherein the second data is indicative of a location of the second object, wherein the at least one processor is configured to track the second object using the third data from the third sensor, wherein the at least one processor is configured to compare a sample of the third data and a sample of the second data for verifying an accuracy of the third data from the third sensor without tracking the second object with the second data, and wherein the at least one processor is configured to provide a warning in response to a discrepancy between the third data and the second data (Mizutani: Para. 115 “According to the respective embodiments described above, the camera 40 and the radar system 42 are used in combination (see FIG. 1). However, from the standpoint of using a plurality of object detectors (at least a first object detector and a second object detector), the present invention can be applied to a configuration in which two cameras 40 (images Imc) are used, or a configuration in which two radar systems 42 are used.”).
Claims 1, 4 and 12 is rejected under 35 U.S.C. 103 as being obvious over Mizutani in view of Koike and Takahama and in further view of Hamza (US 2010/0123599).
As to claims 1, 4 and 12, Mizutani teaches vehicular monitoring system (Fig. 1 item 194 “Vehicle”), comprising: 
a plurality of sensors (Fig. 3A) positioned on an (Fig. 1 items 40 and 42),, and 
wherein the plurality of sensors are configured to provide first data indicative of the objects (Para. 55 Fig. 3 Poc); 
at least one radar sensor  (Para. 56 Fig. 3 Por); and 
at least one processor (Fig. 1 item 44) 
the at least one processor configured to perform a comparison between a location of one of the objects indicated by the first data to a location of the objects indicated by the second data and to determine whether to verify an accuracy of the first data based on the comparison without tracking the one of the objects with any radar data from the radar sensor (Para. 70 as cited in claim 2), 
wherein the at least one processor is configured to provide a warning (Paras. 6, 36 and 59 “warning”) 
Mizutani does not provide a warning based on the quality or lack thereof of its matching to determine whether the object detected by the radar and camera are the same object.  
In the same field of endeavor, Koike teaches “In step S114, the determination device 25 determines whether or not the object detected by the cameras and the object detected by the radar are identical in the aforementioned manner. If the determination result is "YES", the process proceeds to step S115, the flag value is fixed as "101", and the subroutine is terminated. If the determination result is "NO", the process proceeds to step S116, the flag value is fixed as "10", and the subroutine is terminated. Because the object detected by the radar is more reliable than the object detected by the cameras in this case.  The flag value "100" indicates that the object is detected in a state in which the position detection accuracy of the millimeter-wave radar in angular orientation is low and the flag value "101" indicates that the object is detected in a state in which the position detection accuracy of the cameras is low while a desired position detection accuracy of the radar in distance orientation is secured. In this condition, the detection accuracy of the cameras can be improved by changing the imaging condition such as various parameters in stereo matching in accordance with the detection result of the radar (Para. 77-78).” 
 In view of the teachings of Koike, it would have been obvious to a person having ordinary skill at the time of filing to include a flag as taught by Koike to the flow chart Fig. 2 between steps S3 and S4 of Mizutani in order to inform the driver of a possible discrepancy regarding the matching of sensor data as taught by both Mizutani and Koike in order to determine whether the object detected by both sensors is identical thus improving the confidence level of the sensors and thus reliance on said sensors and allowing for a determination to be made regarding the need to calibrate any sensor.  
Mizutani is silent regarding tracking and thus does not teach tracking by a camera.  
In the same field of endeavor, Takahama teaches radar detection and camera image tracking as shown in Fig. 3.  
In view of Takahama, it would have been obvious to modify the camera of Mizutani to employ camera image tracking as taught by Takahama in order to improve probability of detecting a true target and verifying the true target is the same target among multiple detections because tracking improved target detection, positioning and reduces false detections. 
Mizutani does not teach an aircraft with 360 degree of coverage.  
In the same field of endeavor, Hamza teaches an aircraft having 360-degree coverage via detection sensors 110 as shown in Fig. 1 and discussed in at least Para. 8.   
In further view of Hamza, it would have been obvious to one having ordinary skill in the art at the time of filing that the platform for which the sensors are used could be an aircraft because the platform and sensors mutually exclusive.  In other words, the platform, e.g. vehicle, has an independent design and function separate from that of the sensors.  One of ordinary skill would know that the sensors could be used in the same way for any moving platform, e.g. ship.  As such, substituting a vehicle for an aircraft would have the same predictable result of improving collision avoidance for said platform.  See MPEP I Rationale (B).  One of ordinary skill would be motivated by financial gain to extend invention to as many platforms as possible.  
As to claims 4 and 12, The Examiner notes that the rejection of claim 1 via Mizutani in view of Koike, Takahama and Hamza applies mutatis mutandis to claims 4 and 12. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648